Citation Nr: 0532615	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post excision of exostosis from the right 
heel calcis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post excision of exostosis from the left 
heel calcis.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

4.  Entitlement to service connection for uterine agenesia 
with androgen insensitivity syndrome.

5.  Entitlement to service connection for status post 
septoplasty.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 RO decision which granted service connection 
for status post excision of exostosis from the right and left 
heels calcis, assigning a 10 percent evaluation for each, and 
which granted service connection for hemorrhoids, assigning a 
noncompensable evaluation.  The RO also denied the veteran's 
claims for service connection for uterine agenesia with 
androgen insensitivity syndrome, status post septoplasty, and 
sinusitis.  In November 2004, the Board remanded the claims 
to the RO to obtain additional evidence and to afford the 
veteran a VA gynecological examination.  These actions have 
been accomplished, and the case has now been returned to the 
Board.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of status post 
excision of exostosis from the right heel calcis are 
manifested by tenderness to palpation and discomfort from 
friction.

2.  The veteran's service-connected residuals of status post 
excision of exostosis from the left heel calcis are 
manifested by tenderness to palpation and discomfort from 
friction.

3.  The veteran's service-connected hemorrhoids are external 
and are no more than mild or moderate in degree.   

4.  The veteran's uterine agenesia with androgen 
insensitivity syndrome is congenital in nature and treatment 
in service was ameliorating.

5.  There is no current medical evidence of any disabling 
residuals of a septoplasty.

6.  Episodes of sinusitis during service were acute and 
transitory, and there is no current diagnosis of chronic 
sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
status post excision of exostosis from the right heel calcis 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective prior to August 30, 2002), Diagnostic Codes 7801-
7805 (2005).

2.  The criteria for a rating higher than 10 percent for 
status post excision of exostosis from the left heel calcis 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective prior to August 30, 2002), Diagnostic Codes 7801-
7805 (2005).

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

4.  Uterine agenesia with androgen insensitivity syndrome was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306(b)(1) 
(2005).

5.  Disability resulting from septoplasty was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.306(b)(1) (2005).

6.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claims in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in March 
2002 and January 2005 that informed her of the type of 
information and evidence necessary to substantiate her 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), she was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from March 2002 and January 2005 notified 
the veteran of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help her 
get such things as medical records, employment records, or 
records from other Federal agencies, but that she was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from March 2002 and January 2005 
contained requests that the veteran provide additional 
evidence in support of her claims.  She was asked to tell VA 
about any other records that might exist to support her 
claims, and was informed that she should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, she was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SOC dated in June 2003 and 
an SSOC dated in April 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify her of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of her claims under 
the VCAA.  VA examinations have been provided where 
necessary.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for right heel

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's status post excision of exostosis from the 
right heel calcis has been rated as 10 percent disabling 
under Diagnostic Code 7804 since the March 2, 2002 effective 
date of service connection.  Subsequent to the initiation of 
the veteran's claim, the regulations for rating scars were 
revised effective August 30, 2002.  Schedule for Rating 
Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005)).  
VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  

According to the Rating Schedule in effect prior to August 
30, 2002, Diagnostic Code 7803 provided a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  Diagnostic Code 7804 provided a 10 
percent evaluation for superficial scars that were tender and 
painful on objective demonstration.  Diagnostic Code 7805 for 
other scars indicated that other scars were to be evaluated 
based on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (effective before August 30, 2002).

Under the revised regulations at 38 C.F.R. § 4.118 (2005), 
scars other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion:  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating. 

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations are as follows:  
(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with
§ 4.25 of this part.  (2) A deep scar is one associated with 
underlying soft tissue damage.  (3) A superficial scar is one 
not associated with underlying soft tissue damage.  (4) An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  (5) A 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.)

In April 2002, the veteran was given a VA examination which 
addressed her feet.  It was noted that she had a history of 
friction on her feet which had been caused by her army boots.  
She had developed bony overgrowths on the posterior heels of 
both feet, and had surgery performed for this in 
approximately 1983.  She reported that she was currently 
unable to wear closed shoes or shoes with posterior straps 
because they caused discomfort.  She indicated that she had 
numbness of her lateral legs from knee to heel.  She said she 
used Tylenol with Codeine almost every night.  Precipitating 
factors were standing and walking, and alleviating factors 
were taking her shoes off, lying down, and lifting her legs 
up.  No device was required to assist with walking.  She used 
sandals to avoid friction on her posterior heel.  She was 
independent in activities of daily living.  On physical 
examination, no bony abnormalities were seen on the posterior 
aspect of either foot.  Dorsiflexion of both feet was 20 
degrees, and plantar flexion was 45 degrees.  No painful 
motion was observed.  She was tender to palpation at the 
distal posterior tibial and posterior calcaneus bilaterally.  
She ambulated with equal step strength, slow cadence, and no 
assistive devices.  There were no skin and vascular changes, 
and no signs of abnormal weight bearing.  She was able to 
supinate and pronate her feet while sitting.  She was able to 
rise on her toes while sitting down.  She could ride on her 
heels while sitting down, but was unable to do this from 
standing.  She was unable to squat.  X-rays of the bilateral 
calcaneous were normal.  The examiner's diagnosis was history 
of surgery to bilateral heels to remove bony overgrowth, with 
a normal exam currently.

The remainder of the medical evidence of record is not 
pertinent to the veteran's claim for an initial evaluation in 
excess of 10 percent for status post excision of exostosis 
from the right heel calcis.

Upon consideration of the evidence above, the Board finds 
that an increased rating is not warranted.  Under the 
diagnostic criteria set forth above, a rating higher than 10 
percent is not warranted unless there is a scar in an area 
other than the head, face, or neck which is deep or causes 
limited motion in an area exceeding 12 square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  The evidence 
of record does not establish that such a scar is present, and 
at the veteran's VA examination the examiner indicated a 
normal examination.  In light of such, a rating higher than 
10 percent is not warranted.

The Board notes that this is an initial rating case.  The 
veteran appealed the initial rating assigned upon the grant 
of service connection.  Thus consideration must be given to 
whether "staged ratings" (i.e., different percentage ratings 
for different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  Upon 
review of the record, the Board finds "staged ratings" to be 
inapplicable here, as the evidence does not show that the 
veteran's service-connected status post excision of exostosis 
from the right heel calcis has warranted a rating higher than 
10 percent since the time service connection became 
effective.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for status post excision of 
exostosis from the right heel calcis.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
III.  Increased rating for left heel

With regard to the veteran's left heel, the Board notes that 
the applicable law and pertinent evidence for a higher rating 
for status post excision of exostosis from the left heel 
calcis is the same as that for the right heel set forth 
above.  Thus, as the evidence does not establish that a scar 
warranting a rating higher than 10 percent is present, and 
normal findings were indicated upon examination, a rating 
higher than 10 percent is not warranted.  Likewise, the Board 
also finds "staged ratings" to be inapplicable.  Fenderson, 
supra.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for status post excision of 
exostosis from the left heel calcis.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Compensable rating for hemorrhoids

The veteran's hemorrhoids have been rated as noncompensable 
since the March 2, 2002 effective date of service connection.  
External or internal hemorrhoids are rated as 0 percent when 
they are mild or moderate.  A 10 percent rating is assigned 
when they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

In April 2002, the veteran was given a VA rectum and anus 
examination.  She indicated that she had been diagnosed with 
hemorrhoids during service.  She reported a rectal bleeding 
episode and said she experienced hemorrhoid flares 
approximately twice a week or more often when she became 
constipated.  She stated that she used over-the-counter 
creams and suppositories with relief of hemorrhoid flares.  
There was no history of hemorrhoidectomies.  On physical 
examination, there was an adequate degree of sphincter 
control.  There was no history of colostomy, and no evidence 
of fecal leakage.  There was an adequate amount of lumen of 
the rectum and anus.  There were no signs of anemia or 
fissures, and no evidence of bleeding.  External hemorrhoids 
were indicated.  The examiner's diagnosis was external 
hemorrhoids.

VA outpatient treatment records from October 2003 note the 
presence of external hemorrhoids.  The remainder of the 
medical evidence of record is not pertinent to the veteran's 
claim for a compensable rating for hemorrhoids.

As the evidence does not show the presence of large or 
thrombotic hemorrhoids which are irreducible with excessive 
redundant tissue evidencing frequent recurrences, as required 
for a compensable rating, the Board finds that a compensable 
rating is not warranted.  The evidence as a whole indicates 
that hemorrhoids are no more than mild or moderate, and the 
condition is properly rated as noncompensable under 
Diagnostic Code 7336.

The Board notes that this is an initial rating claim on the 
granting of service connection, and thus the Board has 
considered whether "staged ratings" are warranted.  
Fenderson, supra.  However, the evidence shows no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's hemorrhoids have been 
compensably disabling.  Thus higher "staged ratings" are not 
indicated.

The preponderance of the evidence is against the claim for a 
compensable rating for hemorrhoids.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

V.  Service connection for uterine agenesia with androgen 
insensitivity syndrome

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).

The veteran's service medical records indicate that she 
underwent an exploratory laparotomy in 1985, and was 
diagnosed with uterine agenesis and androgen insensitivity 
syndrome.  Treatment records indicate that this is a genetic 
defect.  Pre-service medical records dated in March 1982 
likewise note the presence of a congenital vagina defect.   

In February 2005, the veteran was given a VA gynecological 
examination.  It was noted that she had a family history that 
was positive for uterine agenesia in her sister, two maternal 
aunts, and three nieces.  She was diagnosed with uterine 
agenesia in 1985, and one of her ovaries had been removed.  
Since that time she had developed some urine leakage and had 
a urinary tract infection once, but otherwise had no bladder 
symptoms.  She had been treated with estrogen cream for one 
year after her exploratory laparotomy.  She reported that she 
had never had a menstrual period and had never been pregnant.  
She had been treated for vaginal candidiasis several times.  
On physical examination, the uterus was absent.  There was no 
vaginal fistula, urethral vaginal fistula, or rectocele.  The 
examiner's diagnosis was agenesia of the uterus, which was 
not service-related but diagnosed in the military status post 
exploratory laparotomy.  The examiner commented that this was 
an inherited disorder and was not service-related.

The Board notes that service connection is legally prohibited 
for congenital or developmental defects.  38 C.F.R. 
§ 3.303(c).  Thus, as the evidence indicates that the 
veteran's androgen insensitivity syndrome is a congenital 
defect, service connection for the condition is not 
warranted.

As the preponderance of the evidence is against the claim for 
service connection for uterine agenesia with androgen 
insensitivity syndrome status post gonads excision, claimed 
as androgen insensitivity syndrome, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert, supra.

VI.  Service connection for septoplasty

Service medical records show that a septoplasty was performed 
in August 1983 after the veteran complained of difficulty 
breathing through her nose.  Physical examination revealed a 
severely twisted septum leading to near total obstruction of 
both nasal airways, and a twisted nasal dorsum in the 
cartilage region.  Another septoplasty was performed in May 
1984.  The July 1985 separation examination indicates a 
normal nose.  

In April 2002, the veteran was given a VA nose, sinus, 
larynx, and pharynx examination.  She reported that she had 
undergone two septal rhinoplasties during service, the first 
one secondary to an injury she received during service and 
the second one as a revision of the first one.  She said that 
she had developed nasal allergies as a result of her 
surgeries, and complained of nasal congestion as well as pain 
in her left cheek and frontal region as far as her left ear.  
She indicated that this interfered with her ability to breath 
through her nose.  Treatment had included surgery, 
antihistamines, and decongestants.  On physical examination, 
the septum was in the midline.  The mucosa appeared normal, 
and there was no purulent discharge or crusting at the time 
of the examination.  The examiner's diagnosis was a normal 
nasal examination.

Upon consideration of the evidence, the Board finds that 
service connection for status post septoplasty is not 
warranted.  The evidence of record is unclear as to whether 
the septal deviation the veteran was treated for during 
service was congenital in nature or was the result of trauma.  
However, regardless of etiology, it is not shown that the 
veteran has current disabling residuals of the in-service 
septoplasties.  At her 2002 VA examination, the examiner 
indicated a normal nasal examination and stated that the 
septum was in the midline.  Thus, the veteran has not been 
diagnosed with any residuals of a septoplasty.  One 
requirement for service connection is that the current 
existence of the claimed condition be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F3d 1328 (1997).  
In the absence of such, service connection is not warranted.

The veteran has asserted that she has residuals of a 
septoplasty and that such are related to her military 
service.  However, the veteran is a layman, and as such has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In the absence of competent medical evidence 
which suggests that disability resulted from a septoplasty, 
service connection is not warranted.

The preponderance of the evidence is against the claim for 
service connection for status post septoplasty.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

VII.  Service connection for sinusitis

The veteran's service medical records show complaints of 
sinusitis symptoms on a few occasions.  At her July 1985 
separation examination, it was indicated that she had 
recently had allergic sinusitis.  Medical records dated in 
1991 show a diagnosis of sinusitis following complaints of a 
headache, congestion, and sore throat, and VA outpatient 
treatment records dated in November 2003 show an assessment 
of acute sinusitis following complaints of persistent nasal 
congestion and a cough over the previous few days.  At the 
2002 VA examination (discussed above), there was no 
indication of the presence of sinusitis and no diagnosis of 
sinusitis.

Upon review of the evidence above, the Board finds that 
service connection for sinusitis is not warranted.  Chronic 
sinusitis is not shown during service, nor is chronic 
sinusitis currently diagnosed.  There is no X-ray evidence 
which confirms sinusitis.  The evidence as a whole shows only 
acute and transitory episodes of sinusitis during service and 
over the past 20 years, and these resolved without residual 
disability.  There is no current diagnosis of sinusitis, and 
thus service connection may not be granted.  Degmetich, 
supra.  While the veteran claims that she has sinusitis which 
is related to her military service, the veteran is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu, supra.  The 
Board finds that there is no competent medical evidence of 
record which establishes that the veteran currently has 
chronic sinusitis and that such is related to her military 
service.     

The Board concludes that sinusitis was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for sinusitis, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A rating higher than 10 percent for status post excision of 
exostosis from the right heel calcis is denied.

A rating higher than 10 percent for status post excision of 
exostosis from the left heel calcis is denied.

A compensable rating for hemorrhoids is denied.

Service connection for uterine agenesia with androgen 
insensitivity syndrome is denied.

Service connection for status post septoplasty is denied.

Service connection for sinusitis is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


